DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/10/2021. As directed by the amendment: claims 1, 3-5, 8, 9, 11, 13 and 15-17 have been amended, claim 12 has been cancelled and new claims 18-25 have been added. Thus, claims 1-11 and 13-25 are presently pending in this application, and examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 20 and 25 set forth the 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-7, 9-11, 13-16 & 19-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iannotti et al. (US PG Pub. 2013/0150972), hereinafter Iannotti.
Regarding claim 1, Iannotti discloses a glenoid implant, illustrated in Figure 20, comprising a bone-fixation portion (100) comprising a first protruding element (FP) on a first side and a first recess (103) on a second side, the first protruding element arranged to engage a bone surface inside a glenoid cavity, the first recess (103) extends into the first protruding element (FP), illustrated in Figures 8, 9, 18-20 and modified figure 9, below ([0069], Lines 2-3); an articulating portion (720) comprising a wear-resistant articulating surface (730) arranged for sliding contact upon an articulating portion of a humerus, and a second protruding element (728) opposite of the wear-resistant articulating surface, illustrated in Figure 20 ([0095], Lines 9-10 – it is to be noted that though it is not specifically disclosed that articulating surface 730 is wear-resistant, this is a well-known, and one could argue an inherent property, of articulating surfaces; and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the articulating surface be wear-resistant such that no debris and/or material failure would occur as the humeral head articulates with the articulating surface during regular use of the joint); and a coupling portion (600) between the bone-fixation (100) and articulating (720) portions, the coupling portion (600) comprises a third protruding element (602) on a first side of the coupling portion and a second recess (606) on a second side of the coupling portion, the second recess (606) extends into the third protruding element (602), illustrated in Figure 19 ([0093], Lines 7-13), the second protruding element (728) is engaged with the coupling portion in the second recess (606) and the third protruding element (602) is engaged 

    PNG
    media_image1.png
    290
    443
    media_image1.png
    Greyscale

Regarding claim 2, Iannotti discloses the implant of claim 1 in which the disengageable connection is a press fit connection ([0094], Last 4 lines & [0095], Last 3 lines).
Regarding claim 3, Iannotti discloses the implant of claim 1 in which the first protruding element (FP) of the bone-fixation portion (100) comprises a shape that is different from a shape of the first recess (103), illustrated in Figures 8, 9, 18 and modified figure 9, above (to clarify, the whole lower extension portion FP of the bone-fixation portion 100 is interpreted as the first protruding element; and the whole lower extension portion/first protruding element FP clearly has a different shape than the circular first recess 103, as illustrated in the figures).
Regarding claim 4, Iannotti discloses the implant of claim 1 in which the second protruding element (728) is nested inside the third protruding element (602) and the third protruding element (602) is nested inside the first protruding element (FP) such that the first, 
Regarding claim 5, Iannotti discloses the implant of claim 1 in which the first protruding element (FP) of the bone-fixation portion (100) is located off center from a center of the bone-fixation portion (100), illustrated in Figures 8, 9 and modified figure 9, above (to clarify, portions 106 and 108 of the first protruding element FP are located off center from the center of the bone-fixation portion 100).
Regarding claims 6 and 7, Iannotti discloses the implant of claim 1 in which a screw (300) is arranged to extend through a cannulation (114) in the bone-fixation portion (100) and maintain that portion in the glenoid cavity, illustrated in Figures 1, 8 and 9 ([0072], Lines 8-10).
Regarding claim 9, Iannotti discloses the implant of claim 1 in, and though it is not specifically disclosed that the wear-resistant articulating surface of the articulating portion is planar; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate shape/form for the wear-resistant articulating surface of the articulating portion, including planar, based on patient need/anatomy; and a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Iannotti discloses the implant of claim 1 in which Iannotti teaches the wear-resistant articulating surface of the articulating portion can be convex/semi-spherical ([0068], Lines 1-3); thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pick an appropriate shape for the articulating 
Regarding claim 11, Iannotti discloses the implant of claim 1 in which the bone-fixation portion (100) includes a rim (R) adjacent the first protruding element (FP) arranged to engage at least some of the glenoid surfaces around the glenoid cavity's open end, illustrated in Figures 8, 9, 18-20 and modified figure 9, above.
Regarding claim 13, Iannotti discloses the implant of claim 1 in which the coupling portion (600) comprises a bridging reinforcement member (612) extending between a plurality of wall portions (608) bounding the second recess (606), illustrated in Figure 19.
Regarding claim 14, Iannotti discloses the implant of claim 1 in which the wear-resistant articulating surface (730) of the articulating portion (720) has a variable thickness (via portion 722) dimension arranged to correct for glenoid bone abnormalities, illustrated in Figure 20 ([0096], Last 4 lines).
Regarding claim 15, Iannotti discloses the implant of claim 11, and though it is not specifically disclosed that the rim of the bone fixation portion comprises a plurality of thicknesses to correct for glenoid bone abnormalities; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and Iannotti also teaches the use of augments to replace areas where bone is removed/missing ([0096], Lines 7-9). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine appropriate dimensions/thicknesses for the rim of the bone fixation bone- fixation portion, of the glenoid implant of Iannotti, including comprising a plurality of thicknesses, to replace areas where bone is removed/missing based on the specific anatomy of a patient.
Regarding claim 16, Iannotti discloses the implant of claim 1, and though it is not specifically disclosed that the wear-resistant articulating surface does not extend beyond a perimeter of the first protrusion of the bone fixation portion; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate size for the wear-resistant articulating surface, including not extend beyond a perimeter of the first protrusion of the bone fixation portion, based on patient need/anatomy; such a modification would have involved a mere change in the size of the wear-resistant articulating surface, a component, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Iannotti discloses the implant of claim 1 in which the articulating portion (720) comprises a wall (726) opposite of the wear-resistant articulating surface (730), the second protruding element (728) extends from the wall (726), illustrated in Figure 20.
Regarding claim 20, Iannotti discloses a glenoid implant, illustrated in Figure 20, comprising a bone-fixation portion (100) comprising a first protruding element (FP) on a first side and a first opening (103A) on a second side, the first protruding element arranged to engage a bone surface inside a glenoid cavity, the first protruding element (FP) comprises a first hollow portion (103) in communication with the first opening (103A), illustrated in Figures 8, 9, 18-20 and modified figure 9, above ([0069], Lines 2-3); an articulating portion (720) comprising a wear-resistant articulating surface (730) arranged for sliding contact upon an articulating portion of a humerus, and a second protruding element (728) opposite of the wear-resistant articulating surface, illustrated in Figure 20 ([0095], Lines 9-10 – it is to be noted that though it is not 
Regarding claim 21, Iannotti discloses the glenoid implant of claim 20 in which the second protruding element (728) is nested inside the third protruding element (602) and the third protruding element (602) is nested inside the first protruding element (FP) such that the first, second, and third protruding elements extend inside the glenoid cavity when implant, illustrated in Figures 8, 9, 18-20 and modified figure 9, above.
Regarding claim 22, Iannotti discloses the implant of claim 1 in which the wear-resistant articulating surface (730) of the articulating portion (720) is concave, illustrated in Figure 20.
Regarding claims 23 and 24, Iannotti discloses the implant of claim 1 in which the second protruding element (728) is disengageable from the coupling portion (600) in the second recess (606) and the third protruding element (602) is disengageable from the bone-fixation portion (100) in the first recess (103) to allow a disengagement of the stable long-lasting but disengageable connection between the bone-fixation and articulating portions, illustrated in Figures 18-20 ([0093] - [0095]).
Regarding claim 25, Iannotti discloses a glenoid implant, illustrated in Figure 20, comprising a bone-fixation portion (100) comprising a first connecting portion (FP) arranged to engage a bone surface inside a glenoid cavity, illustrated in Figures 8, 9, 18-20 and modified figure 9, above ([0069], Lines 2-3); an articulating portion (720) comprising a wear-resistant articulating surface (730) arranged for sliding contact upon an articulating portion of a humerus, and a second connecting portion (728) opposite of the wear-resistant articulating surface, illustrated in Figure 20 ([0095], Lines 9-10 – it is to be noted that though it is not specifically disclosed that articulating surface 730 is wear-resistant, this is a well-known, and one could argue an inherent property, of articulating surfaces; and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the articulating surface be wear-resistant such that no debris and/or material failure would occur as the humeral head articulates with the articulating surface during regular use of the joint); and a coupling portion (600) between the bone-fixation (100) and articulating (720) portions, the coupling portion (600) comprises a third connecting portion (602), illustrated in Figure 19 ([0093], Lines 7-13), the first, second, and third connecting portions are configured to extend into the glenoid cavity, the second connecting portion (728) is nested inside the third connecting portion (602) and the third connecting portion (602) is nested inside the first connecting portion .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iannotti as applied to claim 1 above, and in view of Deffenbaugh et al. (US PG Pub. 2011/0153023), hereinafter Deffenbaugh.
Regarding claim 8, Iannotti discloses the implant of claim 1, but does not specifically teach the bone-fixation portion including bone ingrowth material on the outside of the first protruding element.
	However, Deffenbaugh teaches a glenoid implant, in the same filed of endeavor, comprising a bone-fixation portion (12) includes bone ingrowth material (48) on the outside of a protruding element to promote bone growth and adhesion of the protruding element to the walls of a glenoid cavity, illustrated in Figure 7 ([0081]); the bone ingrowth material stimulates bone growth, thereby enhancing fixation ([0017], Last 4 lines).
In view of the teachings of Deffenbaugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the bone-fixation portion, of the glenoid implant of Iannotti, to include bone ingrowth material on the outside of the first protruding element, in order to stimulate bone growth, and thereby enhance fixation. 

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.  Applicant argues that Iannotti does not meet the claimed limitation of “the bone-fixation portion is configured to shield the coupling portion from the glenoid cavity” as set forth in independent claims 1, 20 and 25, due to the “U” shape of the bone-fixation portion (100), since the bone-fixation portion is embedded in the glenoid cavity; and therefore does not read on the claims. Examiner respectfully disagrees with Applicant’s assertion. Though Iannotti states bone-fixation portion (100) is “embedded in bone”, it does not state how far down/deep the fixation portion is embedded; one could argue that only the first protruding element (FP) is embedded in the bone cavity and the bottom surface of the rim (RS) sits/engages the bone surface, as depicted in modified figure 20, below; thus meeting the claimed limitation of the 

    PNG
    media_image2.png
    364
    277
    media_image2.png
    Greyscale
bone-fixation portion shielding the coupling portion from the glenoid cavity. Furthermore, as mentioned above, in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language is considered to the extent that it further defines the claimed structure of the final device.  Thus, in the instant case, the final structure of the device of Iannotti is capable of meeting the above mentioned limitation, specifically that the bone-fixation portion is configured, i.e. has the physical structural ability, to shield the coupling portion from the glenoid cavity, if it was implanted in the way suggested above; and there is nothing mentioned or suggested in the prior art of Iannotti that would prevent the physical structure of the device from being used in such a way.  Thus, the rejections of independent .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774